NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             ILUMINADO DELA CRUZ,
                   Petitioner,

                           v.

    OFFICE OF PERSONNEL MANAGEMENT,
                 Respondent.
            ______________________

                      2013-3156
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF0842120596-I-1.
                ______________________

              Decided: January 13, 2014
               ______________________

   ILUMINADO DELA CRUZ, of Santo Nino, San Felipe,
Zimbales, Philippines, pro se.

    ANTONIA R. SOARES, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With her
the brief were STUART F. DELERY, Assistant Attorney
General, BRYANT G. SNEE, Acting Director, and CLAUDIA
BURKE, Assistant Director.
                 ______________________
2                                          DELA CRUZ   v. OPM



    Before RADER, Chief Judge, TARANTO, and CHEN, Circuit
                           Judges.
PER CURIAM.
     Iluminado Dela Cruz petitions for review of a final de-
cision of the Merit Systems Protection Board that af-
firmed a decision of the Office of Personnel Management
denying his request for a deferred annuity under the Civil
Service Retirement System (CSRS). Dela Cruz v. Office of
Pers. Mgmt., No. SF-0842-12-0596-1-1 (Merit Sys. Prot.
Bd. July 2, 2013). The CSRS is the retirement-benefits
system established under the Civil Service Retirement
Act, Pub. L. No. 64-854, 70 Stat. 746 (1956); 5 U.S.C.
§ 8333 (1994). The Board determined that Mr. Dela Cruz
was not entitled to the requested annuity because his
federal service was not in a position covered by the CSRS.
Because the Board’s decision is supported by substantial
evidence and is in accordance with law, we affirm.
                        BACKGROUND
    Iluminado Dela Cruz was employed by the Depart-
ment of the Navy from January 3, 1968, until his resigna-
tion on February 18, 1977. He worked as a painter at the
Naval Ship Repair Facility in the Philippines. He has
presented no evidence that the Navy ever classified his
position as one covered by the CSRS or that he ever
contributed to the Civil Service Retirement and Disability
Fund. Instead, every Notification of Personnel Action—
Standard Form 50 (SF-50)—in the record lists his retire-
ment coverage as “None.”
    On April 26, 2005, Mr. Dela Cruz signed an “Applica-
tion for Deferred Retirement” that sought a retirement
annuity under the CSRS. To support his application, he
submitted SF-50s that document his service from January
1968 to February 1977. The Office of Personnel Manage-
ment denied his application because the SF-50s “clearly
show[] the service claimed was not under the Civil Service
DELA CRUZ   v. OPM                                         3



Retirement [System].” J.A. 28. After Mr. Dela Cruz
requested reconsideration, the Office issued a final deci-
sion that affirmed that he was not entitled to an annuity
under the CSRS. Specifically, the Office found that his
service “was excluded from [CSRS] coverage under” 5
C.F.R. § 831.201(a)(12), (13). J.A. 34.
    Mr. Dela Cruz appealed the denial of his application
to the Board. In September 2013, an administrative
judge affirmed the denial of his application, again on the
ground that he never served in a position covered by the
CSRS. Dela Cruz v. Office of Pers. Mgmt., No. SF-0842-
12-0596-1-1 (Merit Sys. Prot. Bd. Sept. 17, 2013). He
petitioned for reconsideration, and in July 2013, the
Board entered a final order denying his application for a
deferred retirement annuity under the CSRS. Dela Cruz,
No. SF-0842-12-0596-1-1 (Merit Sys. Prot. Bd. July 2,
2013). The Board found that, while employed by the
Navy, he served in excepted temporary and excepted
indefinite appointments, which are excluded from cover-
age under the CSRS.
   Mr. Dela Cruz has timely appealed to this court,
which has jurisdiction under 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
    Our scope of review in an appeal from a decision of
the Board is limited. We must affirm the Board’s decision
unless we find it to be arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law;
obtained without procedures required by law, rule, or
regulation having been followed; or unsupported by
substantial evidence. 5 U.S.C. § 7703(c).
    To qualify for a civil service retirement annuity, a
government employee ordinarily must complete at least
five years of creditable service, and at least one of the two
years before separation must be in “covered” service, i.e.,
service that is subject to the Civil Service Retirement
4                                          DELA CRUZ   v. OPM



System. See 5 U.S.C. § 8333(a)-(b); Quiocson v. Office of
Pers. Mgmt., 490 F.3d 1358, 1360 (Fed. Cir. 2007). Not all
creditable service is covered service. See Rosete v. Office
of Pers. Mgmt., 48 F.3d 514, 516 (Fed. Cir. 1995). “Cov-
ered service only includes an appointment that is subject
to the CSRA and for which an employee must deposit part
of his or her pay into the Civil Service Retirement and
Disability Fund.” Id. Under 5 U.S.C. § 8347(g), the Office
of Personnel Management “may exclude from” coverage
under the CSRS “an employee or group of employees in or
under an Executive agency whose employment is tempo-
rary or intermittent.” The Office has promulgated specific
regulatory exclusions from covered service. 5 C.F.R.
§ 831.201(a)(1)-(17). Among the excluded employees are
(1) “[e]mployees serving under appointments limited to
one year or less,” id. § 831.201(a)(1), and (2) “[e]mployees
serving under nonpermanent appointments, designated
as indefinite,” id. § 831.201(a)(13).
    Mr. Dela Cruz does not challenge the Board’s finding
that he served only in excepted temporary and excepted
indefinite appointments that were not covered by the
CSRS. See, e.g., Informal Br. of Appellant at 3 (“[M]y
service . . . was not subject to retirement deduction be-
cause it was excluded from retirement coverage under 5
C.F.R. § 831.201.”). Indeed, we see no evidence that
CSRS deductions were made from Mr. Dela Cruz’s pay,
and his SF-50s reflect his retirement plan as “None,”
which provides important evidence of a lack of participa-
tion in the CSRS. See Rosete, 48 F.3d at 519-20.
    Instead, Mr. Dela Cruz contends that, under 5 U.S.C.
§ 8334(c) and its implementing regulation, 5 C.F.R.
§ 831.303(a), his creditable service, though not covered by
the CSRS, entitles him to make a deposit toward, and
then receive, a CSRS retirement annuity. That conten-
tion is wrong. Section 8334(c) gives current and former
federal employees who have eligible CSRS service the
right to make a deposit for service for which deductions or
DELA CRUZ   v. OPM                                        5



deposits have not been made. It does not, however, allow
someone without any service covered by the CSRS to
make a CSRS deposit. See Dela Rosa v. Office of Pers.
Mgmt., 583 F.3d 762, 765 (Fed. Cir. 2009) (“the class of
person permitted to make a deposit pursuant to § 8334(c)”
includes only those “former employees” who are “already
covered by the CSRS”); see also Calilong v. Office of Pers.
Mgmt., 527 F. App’x 950, 952 (Fed. Cir. 2013); Calimlim
v. Office of Pers. Mgmt., 489 F. App’x 458, 460 (Fed. Cir.
2012); Esposo v. Office of Pers. Mgmt., 321 F. App’x 961,
963 (Fed. Cir. 2009). Likewise, 5 C.F.R. § 831.303(a),
which allows those already covered by the CSRS to in-
clude certain creditable service in calculating a retirement
annuity, does not permit Mr. Dela Cruz to make a CSRS
deposit for his non-covered service. See, e.g., Fontilla v.
Office of Pers. Mgmt., 482 F. App’x 563, 565 (Fed. Cir.
2012) (“There is nothing in the language of 5 C.F.R.
§ 831.303(a) to support the argument that it retroactively
converted ‘creditable service’ into ‘covered service’ or
changed who qualified for an annuity.”).
    We therefore conclude that the Board did not err in
holding that Mr. Dela Cruz was not entitled to a CSRS
retirement annuity because he never served in a covered
position.
                       CONCLUSION
     For the foregoing reasons, the decision of the Board is
affirmed.
    No costs.
                       AFFIRMED